Case 2:14-cv-00001-JMS-MJD Document 338-3 Filed 09/02/20 Page 1 of 16 PageID #: 5583




                             Exhibit A
Case 2:14-cv-00001-JMS-MJD Document 338-3 Filed 09/02/20 Page 2 of 16 PageID #: 5584
Case 2:14-cv-00001-JMS-MJD Document 338-3 Filed 09/02/20 Page 3 of 16 PageID #: 5585
Case 2:14-cv-00001-JMS-MJD Document 338-3 Filed 09/02/20 Page 4 of 16 PageID #: 5586
Case 2:14-cv-00001-JMS-MJD Document 338-3 Filed 09/02/20 Page 5 of 16 PageID #: 5587
Case 2:14-cv-00001-JMS-MJD Document 338-3 Filed 09/02/20 Page 6 of 16 PageID #: 5588
Case 2:14-cv-00001-JMS-MJD Document 338-3 Filed 09/02/20 Page 7 of 16 PageID #: 5589
Case 2:14-cv-00001-JMS-MJD Document 338-3 Filed 09/02/20 Page 8 of 16 PageID #: 5590
Case 2:14-cv-00001-JMS-MJD Document 338-3 Filed 09/02/20 Page 9 of 16 PageID #: 5591
Case 2:14-cv-00001-JMS-MJD Document 338-3 Filed 09/02/20 Page 10 of 16 PageID #:
                                    5592
Case 2:14-cv-00001-JMS-MJD Document 338-3 Filed 09/02/20 Page 11 of 16 PageID #:
                                    5593
Case 2:14-cv-00001-JMS-MJD Document 338-3 Filed 09/02/20 Page 12 of 16 PageID #:
                                    5594
Case 2:14-cv-00001-JMS-MJD Document 338-3 Filed 09/02/20 Page 13 of 16 PageID #:
                                    5595
Case 2:14-cv-00001-JMS-MJD Document 338-3 Filed 09/02/20 Page 14 of 16 PageID #:
                                    5596
Case 2:14-cv-00001-JMS-MJD Document 338-3 Filed 09/02/20 Page 15 of 16 PageID #:
                                    5597
Case 2:14-cv-00001-JMS-MJD Document 338-3 Filed 09/02/20 Page 16 of 16 PageID #:
                                    5598
